                        UNITED STATES DISTRICT COURT
                         WESTERN DISTRICT OF TEXAS
                                WACO DIVISION

  CORRECT TRANSMISSION, LLC                 §
                                            §
           Plaintiff,                       §
                                            §
  v.                                        § Civil. Action No. 6:20-CV-670-ADA
                                            §
  JUNIPER NETWORKS, INC.                    § JURY TRIAL DEMANDED
                                            §
           Defendant.                       §
                                            §

               CORRECT TRANSMISSION, LLC’S OPPOSITION TO
              JUNIPER NETWORKS, INC.’S MOTION TO STAY AND
                 OPPOSED MOTION TO EXPEDITE HEARING

       Plaintiff Correct Transmission, LLC submits this brief in opposition to
Defendant Juniper Networks, Inc.’s (“Juniper”) Motion to Stay Pending Resolution of
its Motion to Transfer (“Motion to Stay”) (Dkt. #40) and Juniper’s Opposed Motion to
Expedite Hearing on its Opposed Motion to Stay Proceedings Pending Resolution of

its Motion to Transfer (“Motion to Expedite”) (Dkt. #41) and respectfully shows as
follows:
                               I.     INTRODUCTION
       A stay in this case would cause prejudice to Correct Transmission, create
judicial inefficiencies, and halt a schedule Juniper already agreed to. Juniper delayed
filing its Motion to Stay four months after it filed its motion to transfer and two
months after it consented to the operative schedule it now seeks to annul. Dkt.

#35. Even more egregious, Juniper waited to seek a stay until after it had the
opportunity to evaluate Correct Transmission’s preliminary election of asserted
claims, which it utilized in its recent IPR filing on one of the asserted patents. Such
gamesmanship should warrant denial of the Motion to Stay. Further, a stay would
derail the efficiencies of having a joint Markman hearing with co-defendant,




CORRECT TRANSMISSION’S OPPOSITION TO JUNIPER’S MOTION TO STAY                        1
ADTRAN, who is accused of infringing the same five asserted patents. Indeed,
Correct Transmission, ADTRAN, and Juniper have already jointly exchanged
proposed terms for construction and within one day of this filing will jointly exchange
preliminary constructions. Given Juniper’s explicit consent to the current scheduling
order, the judicial efficiencies of a joint Markman hearing, and the prejudice to
Correct Transmission, the Motion to Stay should be denied.
                            II.    STATEMENT OF FACTS
      Plaintiff filed its Complaint for Patent Infringement on July 23, 2020 asserting
U.S. Patent Nos. 6,876,669; 7,127,523; 7,283,465; 7,768,928; and 7,983,150 (“Patents-
in-Suit”). Dkt. #1. On the same day, Plaintiff filed a Complaint for Patent

Infringement against ADTRAN, asserting the same Patents-in-Suit (“ADTRAN
Case”). ADTRAN case, 6:20-cv-669 (Dkt. #1) (W.D. Tex. July 23, 2020). On October
13, 2020, Juniper filed its Opposed Motion to Transfer Venue to the Northern District
of California (“Motion to Transfer”). Dkt. #20. Initially, Correct Transmission sought
venue discovery and Juniper agreed to a scheduling order incorporating venue
discovery and briefing schedule. Dkt. #33.
      The Court thereafter modified its Standing Order that allowed for extended

venue discovery. After confirmation from the Court that the Standing Order applied
in this case, on December 8, 2020, Juniper and Correct Transmission filed a Joint
Motion for Entry of Amended Scheduling Order (Dkt. #35), which the Court adopted
and is the current schedule in place in the Juniper case. Dkt. #36. At no point in
entering the two aforementioned scheduling orders did Juniper mention that the case
should be stayed in lieu of the pending Motion to Transfer.
      In addition, Correct Transmission served its preliminary election of asserted
claims—reducing its asserted claims from 140 to 50. With the benefit of seeing
Correct Transmission’s claim election, Juniper filed its petition for inter partes review




CORRECT TRANSMISSION’S OPPOSITION TO JUNIPER’S MOTION TO STAY                          2
(“IPR”) of the ’150 Patent with a strong focus on the claims asserted on January 26,
2021. IPR2021-00469.
      The Court has scheduled a combined Markman hearing for the Juniper and
ADTRAN Cases for May 28, 2021. Dkt. #36 at p. 3; ADTRAN Case, Dkt. #34 at p. 3.
This is over two weeks after Juniper’s Motion to Transfer is fully briefed. Dkt. #36
at 3; ADTRAN Case, Dkt. #34 at 3. The Court has indicated it will set a hearing on
the Motion to Transfer as soon as it is fully briefed. Exhibit A.
                        III.   ARGUMENT & AUTHORITIES
      The decision to stay rests within the Court’s discretional authority. Neodron
Ltd. v. Dell Techs. Inc., No. 1-19-CV-00819-ADA, 2019 WL 9633629, at *1 (W.D. Tex.

Dec. 16, 2019). In determining whether a stay is proper, a district court should
consider (1) the potential prejudice to the non-moving party; (2) the hardship and
inequity to the moving party if the action is not stayed; and (3) judicial resources. Id.
(citing Yeti Coolers, LLC v. Home Depot U.S.A., Inc., No. 1:17-CV-342-RP, 2018 WL
2122868 (W.D. Tex. Jan. 8, 2018)). In choosing whether to exercise such discretion,
the Court must determine whether the proponent has met its “burden to ‘make out a
clear case of hardship or inequity in being required to go forward if there is even a

fair possibility that the stay for which he prays will work damage to someone else.’”
Id. (quoting In re Davis, 730 F.2d 176, 178 (5th Cir. 1984)). Here, the factors do not
support granting a stay.
   1. Factor One: A Stay Will Prejudice Correct Transmission
      A stay would be highly prejudicial to Correct Transmission. Juniper waited
four months after filing its Motion to Transfer to seek a stay. Additionally, Juniper
waited two months after it consented to the current scheduling order. Juniper waited
two months after its co-defendant ADTRAN filed its motion to stay.              Juniper,
however, wasted no time filing its Motion to Stay after Correct Transmission served
its preliminary election of asserted claims and Juniper filed its first petition for IPR.


CORRECT TRANSMISSION’S OPPOSITION TO JUNIPER’S MOTION TO STAY                          3
There is only a 17-day difference between the day Juniper filed its first petition for
IPR—using the information from Correct Transmission’s election of asserted
claims—and the day Juniper filed the present Motion to Stay. Likewise, after the
parties exchanged claim terms for construction, Juniper, like clockwork, filed its
second IPR petition 17 days after receiving Correct Transmission’s proposed claim
terms. Normally, the PTAB would apply the factors set forth in Apple Inc. v. Fintiv,
Inc., IPR2020-00019, Paper 11 (PTAB Mar. 20, 2020) and—based on the significant
investment in the instant proceeding by Correct Transmission and the Court, as well
as the unfairness to patent owners if, after the District Court proceeding has
significantly progressed, defendants were allowed to escape to the PTAB with patent

owner’s litigation positions shortly before a looming deadline—deny institution, but
Juniper seeks to exploit the exception to that rule if the District Court proceeding is
stayed. Id. at *6-13 (explaining that a District Court stay favors IPR institution, but
substantial overlap in the issues between the proceedings and significant investment
in the District Court proceeding, including Markman, by the Court and the parties
weighs in favor of denial of institution). It now appears that Juniper participated in
the litigation as a useful opportunity to learn Correct Transmission’s litigation

positions until it got what it needed, while planning to throw up a last-minute Motion
to Stay. It is no excuse for Juniper to base its requested stay on “recent” mandamus
decisions from the Federal Circuit. Further, the aforementioned recent decisions1 do
not provide an intervening change of law. In re Apple merely acknowledged the
importance of deciding venue motions early in the case, which is a reiteration of a
familiar concept. See, e.g., In re Horseshoe, 337 F.3d 429, 433 (5th Cir. 2003).
Therefore, In re Apple cannot justify Juniper’s delay in filing the instant Motion to
Stay. And In re SK hynix does nothing to extend the principle that venue challenges


1 In re SK hynix, No. 2021-113, 2021 WL 321071 (Fed. Cir. Feb. 1, 2021) and In re Apple, 979 F.3d

1332 (Fed. Cir. 2020), pet. for en banc reh’g filed, Misc. No. 2020-135 (Fed. Cir. Dec. 9, 2020).


CORRECT TRANSMISSION’S OPPOSITION TO JUNIPER’S MOTION TO STAY                                       4
should take precedence and that trial courts should not delay ruling on a ripe motion
challenging venue. 2021 WL 321071, at *2. These cases have not created law; this
principle that a venue motion should take priority in a case – a principle that has not
been violated in this case - has been available to Juniper since the day it filed its
Motion to Transfer.
       The delay sought in this case is not a result of Correct Transmission’s actions.
Contrary to Juniper’s characterization, Correct Transmission did not argue to extend
the venue discovery deadline. Correct Transmission correctly understood the Court’s
new Standing Order to apply to this case and is operating under this Court’s rules
appropriately. The only delay has been Juniper’s.

       A stay of the case would also result in duplicative litigation between the
ADTRAN and Juniper cases.2 The Court has scheduled a joint Markman hearing.
Dkt. #36 at 3; ADTRAN Case, Dkt. #34 at 3. A stay of the Juniper case would result
in different schedules for the two cases and would require Plaintiff, and the Court, to
conduct two separate Markman hearings on the same Patents-in-Suit. Thus, even
aside from prejudice aggravated by Juniper’s delay, Correct Transmission would be
prejudiced by a stay of this case.

   2. Factor Two: Proceeding with Litigation Will Not Prejudice Juniper
       On the other hand, the status quo does not prejudice Juniper. In any event,
Juniper waived any purported prejudice by its delay in filing the Motion to Stay and
by its consent to the current schedule. The operative scheduling order sets forth the
completion of venue discovery, briefing on the Motion to Transfer, and the claim
construction process. Not only did Juniper agree to the schedule, but it, like Correct

2 ADTRAN has likewise requested a stay, which the Court has yet to rule on. ADTRAN also filed a

petition for mandamus seeking resolution of its motion to stay. ADTRAN’s petition lacks merit as its
supporting authorities—similar to the ones cited in support for Juniper’s motion to stay—are
distinguishable from the case at hand, where the venue motions are not fully briefed and are scheduled
to become ripe and could be decided before the Markman hearing. A stay is not necessary or
appropriate in either case.


CORRECT TRANSMISSION’S OPPOSITION TO JUNIPER’S MOTION TO STAY                                       5
Transmission, has been operating under the schedule, with no hint that it would
suddenly move to stay deadlines and bring all patent disclosures to an abrupt halt.
Juniper never suggested to either Correct Transmission or the Court that it should
not have to participate in the substantive issues while its Motion to Transfer is
pending. Juniper’s reasoning based on to the Federal Circuit’s decision in In re SK
hynix is flawed. Unlike the facts in SK hynix, briefing is not complete on Juniper’s
motion to transfer. Additionally, the current scheduling order allows ample time for
the Court to issue an order on the transfer motion. In re SK hynix does not stand for
the proposition that “courts may not require parties to submit substantive claim
construction briefing and prepare for a Markman hearing” while a motion to transfer

is pending, as Juniper claims. (Dkt. #40 at p.1). Such an approach would cause major
delays in patent litigation, postponing patent disclosures that would likely need to be
made regardless of venue. Instead, the Federal Circuit reemphasized that courts
should give top priority to a transfer-related issue once it is fully briefed. In re SK
hynix, 2021 WL 321071, at *2 (finding that having a venue motion fully briefed on
May 26, 2020 without a ruling by February 1, 2021 amounted to “egregious delay and
blatant disregard for precedent”). Although the Federal Circuit did stay the claim

construction deadlines pending in that case, it did not indicate that this is mandated
or that briefing Markman issues was never appropriate—and certainly not when the
motion isn’t even ripe.
      The additional cases that Juniper cites—In re Apple, In re Nintendo, and In re
Horseshoe Entertainment—offer no more support than In re SK hynix. These cases
recite the general proposition that motions to transfer venue should be considered
early in the case before substantive portions of the case, but are otherwise
distinguishable. In fact, none of the aforementioned cases states that the defendant
should be allowed to refrain from participation in the case until the Court has
resolved venue. In re Apple, 937 F.3d at 1338; In re Horseshoe Ent’mt, 337 F.3d at


CORRECT TRANSMISSION’S OPPOSITION TO JUNIPER’S MOTION TO STAY                        6
433; In re Nintendo Co. Ltd., 544 F. App’x 934, 941 (Fed. Cir. Sept. 25, 2013).
Additionally, they do not suggest that courts are forbidden from permitting Markman
preparation before ruling on venue motions. In re Apple, 979 F.3d at 1338 (discussing
the fact that venue motions should be decided early in a case before substantive
matters); In re Horseshoe Ent’mt, 337 F.3d at 433 (stating that venue motions should
be decided early without delay); In re Nintendo, 544 F. App’x at 941 (explaining that
venue motions should be decided before other substantive issues).
        Indeed, In re Nintendo merely discusses the order in which a motion to transfer
should be decided in relation to a motion to sever, reminding courts that a motion to
transfer should be decided first. In re Nintendo clearly has no bearing to the facts at

hand.
        Similarly, in In re Horseshoe Entertainment, the court waited over a year to
rule on a motion to transfer. In re Horseshoe Ent’mt, 337 F.3d at 433. The defendant
timely filed its motion, and the parties did not engage in venue discovery. Id. The
Fifth Circuit indicated that there was no justification for such a delay in ruling on a
motion to transfer, which should take top priority. Id. Here, the motion is not fully
briefed, and the Court has indicated it will set the Motion to Transfer for hearing

upon the completion of the briefing. Exhibit A. The Court is therefore acting in
accordance with recent Federal Circuit guidelines.
        Finally, in In re Apple, the venue motion was fully briefed, and the district
court indicated to the parties that the venue motion would be denied but did not issue
a formal order denying the motion until after the “court held a Markman hearing,
issued its claim construction order, held a discovery hearing regarding the protective
order in the case, and issued a corresponding discovery order.” In re Apple, 979 F.3d
at 1336. The Federal Circuit panel, in deciding waiver issues based on the timing of
Apple’s petition, discussed the importance of deciding venue motions early and
characterized a Markman hearing and corresponding claim construction order as


CORRECT TRANSMISSION’S OPPOSITION TO JUNIPER’S MOTION TO STAY                        7
intensive substantive tasks. Id. at 1338. Here, Correct Transmission is not urging the
Court to decide core substantive issues in the case prior to deciding Juniper’s Motion
to Transfer. Correct Transmission is simply seeking to ensure that substantive work,
which is required even in Juniper’s desired forum, does not languish during the venue
discovery and briefing period. Thus, these allegedly supporting authorities are
distinguishable in their concerns.
      Juniper’s sole alleged element of prejudice is based on the fallacy that
substantive work performed by the parties while waiting on a decision is wasteful
and duplicative. Yet invalidity and claim construction disclosures are central to every
patent infringement case, and these efforts are required regardless of the venue.

Intellectual Ventures II LLC v. FedEx Corp., No. 2:16-cv-980-JRG, 2017 WL 6559172,
at *4 (E.D. Tex. Dec. 22, 2017) (citing 28 U.S.C. § 1406(a); In re Cobalt Int’l Energy,
Inc. Sec. Litig., No. CV-H-14-3428, 2017 WL 3620590, at *4 (S.D. Tex. Aug. 23, 2017))
(explaining that work done in preparation of trial in a patent case can be easily
transferred into the new forum). If the case were transferred to the Northern District
of California, the substantive work on invalidity and claim construction could still
apply. See id.; N.D. Cal. Patent L.R. 3–4. Further, fact discovery, unrelated to venue,

is stayed until after the claim construction hearing. (Dkt. #17 p. 8). Therefore, no
duplicative efforts are required by either party absent a stay. See id.
      Juniper cites to Largan Precision to support its position that work would need
to be redone, but Juniper did not provide the full picture of the case. In Largan
Precision, the defendants at the Joint Case Management Conference requested a
claim construction restart, as the posture of the case had changed significantly since
claim construction briefing was filed in the transferor court. Significantly, the
Largan court found that: (1) the plaintiff exhibited alleged gamesmanship in the
discovery process, by not disclosing 75% of its documents until after the defendants
filed their responsive claim construction brief, which necessitated the construction of


CORRECT TRANSMISSION’S OPPOSITION TO JUNIPER’S MOTION TO STAY                        8
an additional claim; and (2) the claim construction proceedings up until that point
had been completed with a party that was no longer a party to the case.3 Exhibit B
at 6–7. The Largan defendants argued that the prior claim construction proceedings
were tainted by the settling defendant and their discovery abuse. Id. Moreover, the
defendants argued that the claim construction briefing had been completed only after
the plaintiff filed its reply in violation of the Federal Circuit’s mandamus order.
Exhibit B at p. 7. Here, Juniper’s claim construction efforts are not squandered, and
Juniper has not sufficiently demonstrated that it will be prejudiced by continuing to
participate in this lawsuit under the current scheduling order.

   3. Factor Three: Judicial Resources Will Not Be Spared by Granting a
      Stay.
       Similarly, no judicial resources are spared by a stay of the case pending a
decision on the Motion to Transfer. In fact, judicial efficiencies are gained by
proceeding with the litigation as the parties have been doing for months. The current
schedule sets a joint Markman hearing in the Juniper and ADTRAN cases on May
28. A stay in this case would require both Plaintiff and the Court to conduct two
separate Markman hearings for the same five Patents-in-Suit. Indeed, the parties

are proceeding in the case in an efficient manner. On February 5, 2021, ADTRAN,
Juniper, and Correct Transmission simultaneously exchanged proposed terms for
construction and are set to exchange preliminary constructions tomorrow
(Wednesday, Feb. 24). Dkt. #42. Additionally, Juniper did not join in co-defendant
ADTRAN’s Motion to Stay, which was filed in December; nor did Juniper file a
concurrent motion allowing the Court to coordinate the schedules. Instead, Juniper
waited more than four months after it filed its Motion to Transfer and until it received
Correct Transmission’s preliminary claim election.


3 Largan had initially included Newmax Technology Co., Ltd. (“Newmax”) as a defendant alleged to

infringe the same patents as the other defendants in the Largan suit. Exhibit B at p. 3. Largan settled
with Newmax in August 2020 and the case was transferred the following month, in September 2020.


CORRECT TRANSMISSION’S OPPOSITION TO JUNIPER’S MOTION TO STAY                                        9
      Thus, granting the Motion to Stay will not promote judicial economy.
Continuing with the merits of the case will promote the public interest in the speedy
resolution of disputes. Intellectual Ventures II, 2017 WL 6559172, at *4 (citing In re
Cobalt, 2017 WL 3620590, at *4 (“[T]he Court finds that a stay will not further
judicial economy because, as noted above, most of the discovery will need to be
conducted even if the Rue 23(f) appeal is successful.”); Invensys Sys., Inc. v. Emerson
Elec. Co., No. 6:12-cv-799, 2014 WL 4477393, at *3 (E.D. Tex. July 25, 2014)).
      This final “judicial resources” factor—and all the appropriate factors—weigh
against granting a stay.

   4. The “Urgency” that Juniper Feels Is Juniper’s Own Doing; Thus, an
      Expedited Briefing Schedule and Hearing are Unwarranted.

   As emphasized above, Juniper delayed filing its motion to stay the case—waiting
four months after filing its Motion to Transfer and over two months after its co-
defendant filed its stay motion, and after agreeing to the current schedule. Any
emergency or urgency that Juniper imagines now was created by its own,
unjustifiable delay. Thus, an expedited briefing schedule and hearing on the matter
is unwarranted and should be denied.

                                 IV.    CONCLUSION
   All three factors weigh against a stay. Moreover, Juniper was dilatory in seeking
a stay. For all of the foregoing reasons, Defendant’s Motion to Stay and Motion to
Expedite should be denied.




CORRECT TRANSMISSION’S OPPOSITION TO JUNIPER’S MOTION TO STAY                       10
Dated: February 23, 2021                      Respectfully Submitted,

                                              /s/ Bradley D. Liddle
                                              E. Leon Carter
                                              lcarter@carterarnett.com
                                              Texas Bar No. 03914300
                                              Bradley D. Liddle
                                              bliddle@carterarnett.com
                                              Texas Bar No. 24074599
                                              Scott W. Breedlove
                                              sbreedlove@carterarnett.com
                                              State Bar No. 00790361
                                              Joshua J. Bennett
                                              jbennett@carterarnett.com
                                              Texas Bar No. 24059444
                                              Minghui Yang
                                              myang@carterarnett.com
                                              Texas Bar No. 24091486
                                              Monica Litle
                                              mlitle@carterarnett.com
                                              Texas Bar No. 24102101
                                              Nathan Cox
                                              ncox@carterarnett.com
                                              Texas bar No. 24105751

                                              ATTORNEYS FOR PLAINTIFF



                            CERTIFICATE OF SERVICE

         I certify that on February 23, 2021, I electronically filed the foregoing with
the Clerk of the Court using the CM/ECF system which will send notification of such
filing on all counsel of record.




CORRECT TRANSMISSION’S OPPOSITION TO JUNIPER’S MOTION TO STAY                       11
